Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 03/30/2020.  
Claims 1-10 are pending in this application.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings received on 03/30/2020 have been accepted by the examiner.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (U.S. Patent No. 2015/0326211), hereinafter “Hoshino”.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

    PNG
    media_image1.png
    689
    512
    media_image1.png
    Greyscale

EXAMINER’S MARKUP HOSHINO et al. FIG. 12

Regarding independent claim 1, Hoshino discloses in Figs. 12 and 13, 
a control signal generator comprising N stages of cascaded control signal generating circuits (Fig. 12) and configured to receive K clock signals (Fig. 12: clock signals CLK1-CLK6) whose valid pulse edges are different from each other by a set time (see Fig. 13), 
wherein an n-th control signal generating circuit ( e.g., D flip-flops FF36a and FF36b) of the N stages of control signal generating circuit is configured to:
generate a strobe signal (see markup above) based on a k-th clock signal (CLK6) of the K clock signals; and 
sequentially output at least two different clock signals (first and second clock signals in the  MARKUP above) of other K-1 clock signals of the K clock signals as control signals based on the strobe signal; 
wherein a valid pulse edge of the k-th clock signal is within a valid pulse duration of a strobe signal of an (n-1)-th stage control signal generating circuit (see Fig. 13); N is an integer greater than or equal to 1 (see Fig. 12), n is greater than or equal to 1 and less than or equal to N, K is an integer greater than or equal to 3, and k is greater than or equal to 1 and less than or equal to K (see Fig. 12).
Regarding claim 4, Hoshino further discloses valid pulse edges of the K clock signals are sequentially different by 1/K clock signal period, and a duty cycle of each of the K clock signals is 1/K (see Fig. 13).
Allowable Subject Matter
Claims 2-3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the output terminal of the strobe sub-circuit being electrically connected to first input terminals of at least two switching sub-circuits to provide the strobe signal; 
the at least two switching sub-circuits, each having a first input terminal and a second input terminal, the second input terminals of each of the at least two switching sub-circuits being electrically connected to receive different clock signals of the other K-1 clock signals; 
wherein the second input terminal of the strobe sub-circuit is also electrically connected to a second input terminal of a first switching sub-circuit of the at least two switching sub-circuits of the (n-1)-th stage control signal generating circuit, the first switching sub-circuit being a switching sub-circuit that outputs a control signal last of the at least two switching sub-circuits that sequentially output control signals.

Re: Claim 7, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:

sequentially outputs at least two different clock signals of the other K-1 clock signals as control signals based on the strobe signal of the n-th stage control signal generating circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/TOAN K LE/           Primary Examiner, Art Unit 2825